DETAILED ACTION

	Claims 1-15 and 17-21 are pending and under consideration.
This Official Action is Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2004/0146625 (ZUMBE) in view of United States Patent No. 6,291,006  (BUTTERBAUGH). 
Independent claims 1, 13, and 15 have been amended to recite that the cocoa fat is between 25 wt.% and 35 wt.% of the soluble agglomerated chocolate powder. 
As to claims 1 and 13-15, ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] and a sweetener [0007] in the form of sugar (i.e., sucrose).  The addition of a white component powder comprising protein is optional (i.e. and/or present). The powder may contain 25-45% of a tempered chocolate fat ([0059]).  This encompasses the claimed amount of 25 to 35 wt.%. 
The process comprises providing a mixture of cocoa fat [0007], water [0026] and emulsifiers [0015]; loading a fluid bed agglomerator [0025]; and spraying the mixture to form agglomerates [0084]. The granules are further treated with extrusion [0066]. The product is allowed to dry and form into a shape [0065]-[0066]. It would have been obvious to use low pressure extrusion as the material is chocolate and it is taught that the chocolate is “extruded” [0066].  
ZUMBE does not disclose that the mixture is an emulsion. 
However, BUTTERBAUGH teaches that an emulsion solutions (col. 4, lines 45-50) with cocoa (col. 12, lines 30-35) can be agglomerated/granulated with a fluid bed dryer (col. 14, lines 15-20; col. 15, lines 33-35 indicating fluid bed dryers are preferred).  This preserves flavor during drying (col. 14, lines 15-20).   
Thus, it would have been obvious to emulsify the ingredients of ZUMBE in view of BUTTERBAUGH, as this preserves flavor. 
As to claim 2, the particles are 25um or less (see ZUMBE - [0052] and [0054]).
It would have been obvious to provide particles and ingredients used in the composition in smaller sizes 
In regards to claim 3, ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] such as cooca butter and that would contain cocoa solids and a sweetener [0007].  
However, BUTTERBAUGH teaches that an emulsion solutions (col. 4, lines 45-50) with cocoa (col. 12, lines 30-35) can be agglomerated/granulated with a fluid bed dryer (col. 14, lines 15-20; col. 15, lines 33-35 indicating fluid bed dryers are preferred).  This preserves flavor during drying (col. 14, lines 15-20).   
Thus, it would have been obvious to emulsify the ingredients of ZUMBE in view of BUTTERBAUGH, as this preserves flavor. 

As to claim 4, ZUMBE teaches a powder with a 25-45% of fat content in the form of cocoa butter [0060]-[0062].  This falls within the claimed amount of 3 and 50% weight of cocoa fat. 
As to claims 5-8, claim 5 recites mixing melted cocoa fat and/or cocoa powder with water in the presence of an emulsifier to form a mixture and homogenizing the mixture. Claim 6 recite that the emulsifier is mixed with cocoa fat and/or powder and with water in such a ratio that the emulsion comprises between 1 and 8%. Claim 7 recites that eth emulsifier is mixed cocoa fat and/or a cocoa powder and with water in such a ratio that the emulsion comprise 1 and 8% emulsifier.  Claim 8 recites that the cocoa fat or and/or a cocoa powder is/are mixed with water so that the emulsion comprises between 10 and 50% in weight of cocoa ingredients. 
ZUMBE teaches that the granulated powders can be produced with water and an emulsifier.  In the first processes the aqueous composition is sprayed onto or into a fluidized mass or moving flow of the reduced fat chocolate powder in the agglomeration step [0024]-[0025]. An emulsifier (e.g. lecithin) will also normally be included in a minor amount (typically about 0.5% by weight of the total chocolate composition), the amount used being included in the specified total fat content of the chocolate composition [0016].   It would have been obvious to use an amount of 1 to 8% as recited in claims 6 and 7, as ZUMBE teaches that “about 0.5% can be used. About 0.5 % would include 1 especially when amounts are to be rounded up.   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
 ZUMBE also teaches a powder with a 25-45% of fat content in the form of cocoa butter [0060]-[0062].  This falls within the claimed amount of 3 and 50% weight of cocoa fat. 
ZUMBE does not teach an emulsion.
However, BUTTERBAUGH teaches that an emulsion solutions (col. 4, lines 45-50) with cocoa (col. 12, lines 30-35) can be agglomerated/granulated with a fluid bed dryer (col. 14, lines 15-20; col. 15, lines 33-35 indicating fluid bed dryers are preferred).  This preserves flavor during drying (col. 14, lines 15-20).   
Thus, it would have been obvious to emulsify the ingredients of ZUMBE in view of BUTTERBAUGH, as this preserves flavor. 
Thus, it would have been obvious to emulsify the ingredients of ZUMBE in view of BUTTERBAUGH, as this preserves flavor. 

In regards to claim 9, ZUMBE does not teach the use of a fluid bed agglomerator at a temperature of at least 40oC.   However, ZUMBE does teach the process comprises fluidization of the agglomerated powder on a vibrating bed before the drying step, additionally or alternatively the process comprises cooling of the agglomerate simultaneously with or after the drying step. In Example 7, the agglomerated mass was dried during 11 minutes using inlet air at 85oC with the product temperature rising from 38oC to 51oC. It would have been obvious to add the cocoa fat to a fluid bed agglomerator where the temperature is at least 40oC, as ZUMBE  teaches the agglomerated mass was dried during 11 minutes using inlet air at 85oC with the product (i.e., at least 40oC).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


In regards to claim 10-12, ZUMBE teaches that the sweeteners can be sugar [0051] and the whitener can be skimmed milk powder [0073].  Cocoa powder/cocoa solids are also agglomerated [0033] .  As to the ingredients in amounts of 0%.  These ingredients are optional.  The cocoa fat is in an amount of at least 25% by weight [0016]. This overlaps the claimed amount of 1 and 35%. The protein and sweetener can be in amounts of 0 to 70% [0026].  This overlaps the claimed amount of at least 25% by weight. 
Claim 17 recites that the aqueous emulsion of cocoa fat comprises cocoa butter and lecithin.  In Example 2, ZUMBE in [0029] that lecithin can be added to improve dispersability.
Claim 18 recites that the cocoa butter is the only source of the cocoa fat, and the aqueous emulsion of the cocoa fat does not contain cocoa.  
In paragraph [0033]—[0038], ZUMBE teaches that the at least cocoa butter needs to be present but that other cocoa products ae optional.  Thus, it would have been obvious that the cocoa butter could be the only source of the cocoa fat, and the aqueous emulsion of the cocoa fat does not contain cocoa. 

Claim 19 recites that the soluble agglomerated chocolate powder consists of cocoa powder, the cocoa fat, the sweetener, the white component powder, and optionally lecithin.
ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises chocolate powder [0026], cocoa fat [0007] and a sweetener [0007] in the form of sugar (i.e., sucrose).  The addition of a white component powder comprising protein is optional (i.e. and/or present).  The process comprises providing a mixture of cocoa fat [0007], water [0026] and emulsifiers [0015] such as lecithin [0015]; loading a fluid bed agglomerator [0025]; and spraying the mixture to form agglomerates [0084].
It would have been obvious to provide the soluble agglomerated chocolate powder consists of cocoa powder, the cocoa fat, the sweetener, the white component powder, and optionally lecithin
Claim 20 recites that the white component powder is selected from the group consisting of full fat milk powder, half skimmed powder, skimmed milk powder, whey protein isolates powder, caseinate powder, a powder rich in alternative to dairy proteins, and mixtures thereof.
ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] and a sweetener [0007] in the form of sugar (i.e., sucrose).  The addition of a white component powder comprising protein is optional (i.e. and/or present). The process comprises providing a mixture of cocoa fat [0007], water [0026] and emulsifiers [0015]; loading a fluid bed agglomerator [0025]; and spraying the mixture to form agglomerates [0084].
Claim 21 recites that the emulsifier is lecithin or milk powder, and the lecithin or milk powder is the only emulsifier added to the melted cocoa fat and/or cocoa powder in forming the aqueous emulsion that is then subjected to the spraying into the fluid bed agglomerator.
ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] and a sweetener [0007] in the form of sugar (i.e., sucrose).  The addition of a white component powder comprising protein is optional (i.e. and/or present).  The process comprises providing a mixture of cocoa fat [0007], water [0026] and emulsifiers [0015]; loading a fluid bed agglomerator [0025]; and spraying the mixture to form agglomerates [0084].

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
The applicant argues that that the Patent Office incorrectly characterizes Butterbaugh. First, it is alleged that Butterbaugh teaches that the granule is already made before using the fluid bed dryer and does not teach that an aqueous solution is agglomerated/granulated by a fluid bed dryer as alleged by the Patent Office.
However, the fact remains that Butterbaugh teaches that emulsions can be used to produce such powders that that a granule can be produced and dried in a fluid bed dryer to remove the excess water during agglomeration (col. 14, lines 14-20).  Moreover, the emulsion helps provide deliver a dissolution agent. Butterbaugh teaches at col. 3, lines 10-25 that emulsifiers act as dissolution agents when added to the binder solution used in the agglomeration process, results in an instant beverage product which readily dissolves when mixed with water or other suitable liquid. The dissolution agent aids in dispersion and ultimate dissolution in water of the particles used to make the instant beverage product.
Thus, it would have been obvious to modify ZUMBE to use an emulsion as taught by Butterbaugh to provide a powder with improved dispersion and dissolution properties. 
Second, it is alleged that Butterbaugh teaches that the temperature applied to chocolate during drying should be under 160° F to preserve flavor and does not teach that a fluid bed dryer itself preserves flavor as alleged by the Patent Office.
However, ZUMBE does teach the process comprises fluidization of the agglomerated powder on a vibrating bed before the drying step, additionally or alternatively the process comprises cooling of the agglomerate simultaneously with or after the drying step. In Example 7, the agglomerated mass was dried during 11 minutes using inlet air at 85oC with the product temperature rising from 38oC to 51oC. It would have been obvious to add the cocoa fat to a fluid bed agglomerator where the temperature is at least 40oC, as ZUMBE teaches the agglomerated mass was dried during 11 minutes using inlet air at 85oC with the product (i.e., at least 40oC).  

Third, it is alleged that Butterbaugh teaches that the granule is already made before using the fluid bed dryer and does not teach that an aqueous solution is agglomerated/granulated by a fluid bed dryer as alleged by the Patent Office.
However, as noted above the benefits of using an emulsion is to deliver a dissolution agent. Butterbaugh teaches at col. 3, lines 10-25 that emulsifiers act as dissolution agents when added to the binder solution used in the agglomeration process, results in an instant beverage product which readily dissolves when mixed with water or other suitable liquid.
The applicant also argues that that the primary reference Zumbe teaches a partially de-fatted chocolate product that has a total fat content less than 18% by weigh which is significantly lower than presently claimed. 
However, ZUMBE plainly states in [0019] that Under current legislation, some chocolate compositions should not contain less than 25% by weight of total fat if the product is to be sold as chocolate.  It would have been obvious to one skilled in the to comply with legislation.
The applicant also argues that Butterbaugh explicitly discloses “Applicants have surprisingly discovered that instant beverage products made with high-intensity agglomeration using the novel blend of emulsifiers of the current invention provides a consumer rating better than or equal to products made using steam agglomeration, as regards dissolvability and/or mixing.”
 However, ZUMBE teaches that the granulated powders can be produced with water and an emulsifier.  In the first processes the aqueous composition is sprayed onto or into a fluidized mass or moving flow of the reduced fat chocolate powder in the agglomeration step [0024]-[0025]. An emulsifier (e.g. lecithin) will also normally be included in a minor amount (typically about 0.5% by weight of the total chocolate composition), the amount used being included in the specified total fat content of the chocolate composition [0016].   As noted above, it still would have been obvious to modify ZUMBE to use an emulsion as taught by Butterbaugh to provide a powder with improved dispersion and dissolution properties. 

Relevant Art Not Cited
	2014/0141147
	2002/0037353

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                   
                                                                                                                                                      /AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791